Citation Nr: 1512471	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO. 13-07 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a psychiatric disability, to include major depressive disorder, anxiety, and confusion.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a respiratory disability, to include status post-acute hypercapnic respiratory failure and respiratory depression.  

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a renal disability, to include status post-acute renal failure.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from March 1969 to December 1970.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In November 2014, the appellant and his spouse testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the appellant's electronic VA claims file.  

At the November 2014 Board hearing, the appellant indicated that he wished to withdraw his appeal with respect to the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for status post-acute renal failure.  Under these circumstances, this issue is no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, the appeal with respect to this issue has been dismissed below.

The issues of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a psychiatric disability and a respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In November 2014, prior to the promulgation of a decision in the appeal, the appellant notified VA that he wished to withdraw his appeal with respect to the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for status post-acute renal failure.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met with respect to the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for status post-acute renal failure.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by an appellant or by his or her authorized representative.  Id.

In the present case, at his November 2014 Board hearing, the appellant indicated that he wished to withdraw his appeal with respect to the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for status post-acute renal failure.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Under these circumstances, this matter is no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The appeal is dismissed with respect to the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for status post-acute renal failure.  


REMAND

The appellant seeks compensation pursuant to 38 U.S.C.A. § 1151 for additional psychiatric and respiratory disabilities which he claims were caused by an overdose of narcotics negligently administered following his April 2012 knee replacement surgery at the Omaha VA Medical Center (VAMC).  More specifically, the appellant contends that as a result of this overdose, he required an extended stay in the intensive care unit and developed decreased respiratory capacity, as well as chronic depression, anxiety and cognitive difficulties.  After reviewing the record on appeal, the Board finds that additional development is necessary prior to further consideration.  

With respect to the appellant's claim for compensation pursuant to 38 U.S.C.A. § 1151 for a psychiatric disability, a review of the available record shows that in July 2012, in response to the RO's request for a medical opinion, a VA physician confirmed that the appellant's clinical records demonstrated what appeared to be an error in judgment concerning the administration of pain medication, which led to a number of complications requiring an extended stay in the intensive care unit in April 2012.  The physician noted that the appellant's spouse had reported that the appellant had demonstrated confusion since his April 2012 period of hospitalization.  He concluded, however, that a mental interview, examination, and possibly neuropsychological testing were necessary to further define this.  

The appellant was then afforded a VA psychiatric examination in September 2012.  After interviewing the appellant and reviewing the record on appeal, a VA clinical psychologist concluded that the appellant did not meet the criteria for a diagnosis of a DSM-IV mental disorder.  It does not appear, however, that a complete psychiatric examination was conducted, nor was any neuropsychological testing conducted to evaluate the appellant's reported cognitive decline.  

The Board further notes that VA clinical records demonstrate that in October 2012, shortly after the September 2012 VA psychiatric examination, the appellant was seen in the VA primary care clinic with complaints of depression, a lack of interest in doing things he used to enjoy, altered sleep, and decreased appetite since his April 2012 knee surgery.  The appellant's VA treating physician concluded that the appellant met the criteria for a diagnosis of major depressive disorder and prescribed citalopram.  At his November 2014 Board hearing, the appellant testified that he remained under treatment for depression.  

In view of the foregoing discussion, the Board finds that an additional medical examination is necessary in order to clarify the nature and etiology of any current psychiatric disability, to include the currently diagnosed major depressive disorder and any psychiatric disability characterized by cognitive decline.  

With respect to the appellant's claim for compensation pursuant to 38 U.S.C.A. § 1151 for a respiratory disability, the Board similarly concludes that an additional VA medical examination is necessary.  

In that regard, the available record shows that the appellant underwent VA medical examination in September 2012.  At that time, the examiner noted that following the appellant's April 2012 knee surgery, he had apparent overdose of opiates which rendered him unresponsive and somnolent, necessitating a stay in the intensive care unit for hypercapnic respiratory failure.  He noted that the appellant had responded to the therapy and was discharged to home.  The appellant's current complaints included dyspnea on exertion and a daily cough.  The examiner noted that the appellant was on various respiratory medications, including Albuterol and Spiriva, but was not requiring any home oxygen.  The examiner noted that the appellant had had a history of COPD prior to his surgery and that "[i]t appears that [he] has returned to his baseline regarding his pulmonary respiratory status that he was experiencing prior to the hospitalization with the acute hypercarbic respiratory therapy that occurred in April of 2012."  The examiner concluded that the appellant's current symptoms were due to nonservice connected COPD and that the acute hypercapnic respiratory failure caused by the April 2012 VA medical treatment had resolved without sequelae or residuals.  

The examiner, however, did not provide a rationale for his conclusion in this regard, rendering the opinion of limited probative value.  Moreover, the Board notes that at his November 2014 Board hearing, the appellant testified that since the examination, his respiratory condition had continued to worsen to the point that he had been prescribed oxygen on a continuous basis.  The appellant testified that prior to his April 2012 period of hospitalization, his COPD had been under control and had not been limiting his activities.  Since his surgery, however, he had had a marked decrease in respiratory function which required oxygen therapy.  

In view of the foregoing discussion, the Board finds that an additional medical examination is necessary in order to clarify the nature and etiology of any current respiratory disability.  

Finally, the Board observes that the record on appeal appears to be incomplete.  In claims for compensation pursuant to 38 U.S.C.A. § 1151, in order to determine whether a Veteran has an additional disability, VA must compare the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2014).  In this case, the record indicates that the appellant was under VA treatment for COPD prior to his April 2012 knee surgery, but complete records associated with that treatment do not appear to be of record.  Given the applicable legal criteria, they are relevant to the claim and must be therefore obtained.  


Accordingly, the case is REMANDED for the following action:

1.  Ensure that the record contains complete VA clinical records pertaining to the appellant for the period from April 2011 to the present.  

2.  After the development requested above has been completed, schedule the appellant for a VA medical examination, by an examiner who has not previously examined him, for the purpose of determining whether he currently exhibits any additional respiratory disability as a result of VA medical care in April 2012, and, if so, whether the proximate cause of such additional respiratory disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonably foreseeable.

Access to the appellant's electronic VA claims file must be provided to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should provide an opinion as to the following:

Is it at least as likely as not that the appellant currently exhibits, or has at any time since April 2012 ever exhibited, an additional respiratory disability which was caused by VA medical care in April 2012, to include an overdose of pain medication?  

If so, is at least as likely as not that any such respiratory disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in providing such care, to include prescribing or administering the medication in question?  Also, is it at least as likely as not that this was an event that was not reasonably foreseeable?  In other words, is this the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures or is this event not considered an ordinary risk of the treatment provided?

The examiner should provide a rationale for all opinions rendered, including reference to the pertinent evidence of record, particularly medical records establishing the appellant's respiratory condition immediately prior to the April 2012 period of hospitalization to his condition after such care or treatment, as well as the appellant's statements to the effect that he perceived a significant decrease in respiratory capacity after his April 2012 period of hospitalization and has now been prescribed oxygen therapy.  

3.  In addition, schedule the appellant for a VA psychiatric examination, by an examiner who has not previously examined him, for the purpose of determining whether he currently exhibits any additional psychiatric disability as a result of VA medical care in April 2012, and, if so, whether the proximate cause of such additional psychiatric disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonably foreseeable.

Access to the appellant's electronic VA claims file must be provided to the examiner for review in connection with the examination.  

All tests and studies deemed necessary by the examiner must be conducted, including neuropsychiatric testing, if indicated.  

After examining the appellant and reviewing the record, including the results of any necessary diagnostic testing, the examiner should provide an opinion as to the following:

Is it at least as likely as not that the appellant currently exhibits, or has at any time since April 2012 exhibited, an additional psychiatric disability which was caused by VA medical care in April 2012?  

If so, is at least as likely as not that any such psychiatric disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA?  Also, is it at least as likely as not that this was an event that was not reasonably foreseeable?  In other words, is this the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures or is this event not considered an ordinary risk of the treatment provided?

The examiner should provide a rationale for all opinions rendered, including reference to the pertinent evidence of record, particularly the appellant's statements to the effect that he developed depression, anxiety, and cognitive impairment following his April 2012 stay in the intensive care unit, and the October 2012 VA clinical record noting a diagnosis of major depressive disorder.  

4.  After undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the appellant and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


